Per Curiam.
Plaintiffs brought this action in the district court for Butler county to partition certain property under the terms of the last will and testament of Mary Petr, deceased. The trial court found that the provisions of the will in controversy operated to devise all of the real estate to defendant Frank Urbanek; that each of the other children took a bequest of ,$5, and that all the rest of the personal property involved vested in defendant Frank Urbanek. Plaintiffs have appealed.
We have carefully examined the record and find the same to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.